Citation Nr: 1606752	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  15-43 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an earlier effective date prior to June 15, 2015 for a 70 percent disability rating for primary memory loss with insomnia.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Atlanta, Georgia.

A June 2015 Board decision, inter alia, remanded the Veteran's claim for entitlement to a total disability rating due to individual unemployability (TDIU).  The benefit was awarded in a rating decision dated September 2015.  Thus, the claim was satisfied and there is no case or controversy remaining for the Board to adjudicate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT


1.  A July 23, 2013 rating decision granted service connection for primary memory loss with insomnia and the initial rating was 10 percent.

2.  In May 2014, the Veteran submitted a notice of disagreement concerning the July 2013 rating.

3.  The RO increased the Veteran's rating for his disability from 10 percent to 30 percent by a June 20, 2014 determination; that same date, the Veteran was issued a statement of the case. 
 
4.  The subsequent VA Form 9 dated June 25, 2014 indicated that the Veteran wished to limit his appeal to three issues, which did not include and increased rating for primary memory loss with insomnia.
 
5.  On June 25, 2015, the RO received another copy of the May 1, 2014 notice of disagreement form (specifically disagreeing with the 2013 rating action) that was construed as an increased rating claim for primary memory loss with insomnia.

6.  There is no evidence that the Veteran filed a formal or informal claim for an increased rating in the period between the June 20, 2014 rating determination and the June 25, 2015 claim, and it is not factually ascertainable that his disability increased within the one year prior to his June 25, 2015 claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 25, 2015 for the award of a 70 percent schedular evaluation for primary memory loss with insomnia have not been met.  38 U.S.C.A. §§ 5107(b), 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the Veteran's earlier effective date claim, VA has met its duty to notify.  An increased rating was granted in a July 2015 rating decision.  The Veteran is now appealing the downstream issue of the effective date that was assigned. Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Regulations and Analysis

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b) (1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, 38 C.F.R. § 3.157(b)  provides in pertinent part that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits. The date of outpatient or hospital examination or date of admission will be accepted as the date of claim.  38 C.F.R. § 3.157(b)(1).

In this case, the Veteran contends that the effective date for the grant of increased rating should be earlier, possibly as early as April 2012, the effective date of service connection for primary memory loss with insomnia.

A July 23, 2013 rating decision granted service connection for primary memory loss with insomnia and the initial rating was 10 percent effective April 12, 2012.  The Veteran submitted a timely notice of disagreement concerning that rating in May 2014.  The document specified that the disagreement was with the July 2013 decision.  The RO increased the Veteran's rating for his disability from 10 percent to 30 percent by a June 20, 2014 statement of the case.  The subsequent VA Form 9 dated June 25, 2014 indicated that the Veteran wished to appeal three issues but not the evaluation of primary memory loss with insomnia.  A Board decision dated November 2014 specifically indicated that the Board did not have jurisdiction over the claim of an increased initial rating for primary memory loss with insomnia.  On June 25, 2015, the RO received, a copy of the May 1, 2014 notice of disagreement form.  A July 2015 rating decision awarded a 70 percent disability rating effective June 25, 2015 for primary memory loss with insomnia.  

As summarized above, the Veteran may be entitled to an earlier effective date if it is shown that he timely appealed the issue; had filed either a formal or informal claim between the June 20, 2014 determination and the June 25, 2015 claim; or if it is factually ascertainable that the increase in his disability occurred within one year of his June 25, 2015 claim. 

Here, there is no evidence that the Veteran filed either a formal or an informal claim between the June 2014 statement of the case and the June 2015 claim.  Indeed, between these dates, the claims file only shows a VA Form 9 indicating specific claims the Veteran wished to appeal, but not primary memory loss with insomnia.  There is additionally no statement indicating a claim for an increased rating for such disability.  The Veteran did not timely appeal the July 2013 or June 2014 determinations.  The copy of the May 2014 notice of disagreement that was submitted in June 2015 did not reference the June 2014 determination and specifically challenged the earlier rating action.  

It is also not factually ascertainable that the increase in his disability occurred within one year of his June 2015 claim.  There is no competent evidence that the Veteran's disability underwent an increase in severity during the period prior to the June 25, 2015 claim.  The only entry in VA treatment notes for this period is a June 24, 2015 note indicating that the Veteran's spouse had spoken on the phone to VA personnel and she indicated that she thought he needed psychiatric treatment.  The Veteran was granted a 70 percent disability rating based on the July 22, 2015 VA examination. 

There are no clinical records reflecting a change in the status of the disability for the year prior to June 25, 2015.  As such, there can be no basis on which to find a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation, and therefore no basis on which to grant the Veteran an effective date any earlier than the date of his claim, the effective date the Veteran has already been given.

In summary, there is no evidence that the Veteran completed a timely substantive appeal for the issue of an increased initial rating for insomnia with memory loss; he did not timely appeal the June 2014 rating action;  he did not file a formal or informal claim between June 20, 2014 and June 25, 2015; and it is not factually ascertainable that disability underwent an increase within a year prior to the date of claim.  An earlier effective date for the award of a 70 percent rating for the Veteran's primary memory loss with insomnia disability is thus not warranted.


ORDER

Entitlement to an earlier effective date prior to June 15, 2015 for a 70 percent disability rating for primary memory loss with insomnia is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


